Appeal by the defendant from a judgment of the Supreme Court, Queens County (Goldstein, J.), rendered January 3, 1994, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, he was not unduly prejudiced by certain remarks that were made by the prosecutor during his summation. The remarks were stricken from the record, and a curative instruction was issued (see, People v Davis, 58 NY2d 1102; People v Ellis, 202 AD2d 271).
The defendant has failed to preserve for appellate review his contention that the trial court failed to respond meaningfully to a request by the jury for a readback of testimony (see, CPL 470.05 [2]). In any event, the court responded meaningfully to the jury’s request (see, People v Almodovar, 62 NY2d 126).
Under the totality of the circumstances, the defendant was provided with meaningful representation (see, People v Baldi, 54 NY2d 137).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Thompson, Ritter and Florio, JJ., concur.